Citation Nr: 1812726	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer.

2.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to January 1970, with service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The March 2011 VA rating decision denied the Veteran's claim for an increased rating for residuals of prostate cancer.  In October 2011, the Veteran submitted VA treatment records pertaining to this claim dated after the March 2011 VA rating decision.  These records are found to present new and material evidence relevant to this claim within one year of issuance of the March 2011 rating determination.  In such a situation, any subsequent adjudication relates back to and precludes finality of the March 2011 rating decision.  See 38 C.F.R. § 3.156 (b) (2016); see also Buie v. Shinseki, 24 Vet.App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet.App. 307, 316 (2006).  Thus, the March 2011 decision is the proper rating decision for appeal purposes pertaining to the claim of entitlement to an increased rating for residuals of prostate cancer.

In May 2012, the RO denied the Veteran's claim of entitlement to depression.  The Board notes that, during the course of this appeal for depression, the Veteran also submitted a March 2014 statement referring to the RO a previously denied claim for service connection for posttraumatic stress disorder (PTSD) and the possibility of pursuing an appeal.  The RO subsequently began developing this claim and issued a deferred rating decision on the PTSD in May 2015.  However, as a rating decision pertaining to PTSD has yet to be issued, the Board declines to take jurisdiction over the issue at this time pending further development by the RO.

Finally, the issue of entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, major depressive disorder is aggravated by his service-connected erectile dysfunction.  


CONCLUSION OF LAW

The Veteran's major depressive disorder is aggravated by his service-connected erectile dysfunction.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that he suffers from depression as a result of his service connected disabilities, specifically, residuals of prostate cancer and erectile dysfunction.  When determining service connection, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, in a December 2011 statement accompany his claim, the Veteran specifically noted he was seeking service connection on a secondary basis.  As such, only this theory of entitlement will be discussed and, for the reasons noted below, the appeal is granted on this basis. 

A disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2017).  Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, there is no disputing the Veteran suffers from depression.  The Veteran received a diagnosis of depression during a September 2010 VA examination.  This diagnosis was confirmed during the course of the present appeal in examinations conducted in April 2012 and July 2015.  The Veteran also submitted statements dated in May 2016 from a VA social worker and a Vet Center readjustment counseling therapist indicating he has received mental health treatment at both the VA and Vet Center since 2012.  

As to whether his diagnosed depression may be attributable to his service-connected disabilities of residuals of prostate cancer and/ or erectile dysfunction, the April 2012 VA examiner determined it is less likely than not that depression is proximately due to prostate cancer and erectile dysfunction, but also stated it is as likely as not that sexual dysfunction aggravates some episodes of depression.  

Thereafter, the July 2015 VA examiner determined that the Veteran met the criteria for a non-service related diagnosis of depressive disorder that is related to personal and perhaps to retirement issues rather than to military service issues.  A comment as whether the depression is due to or aggravated by the service-connected residuals of prostate cancer and erectile dysfunction was not provided.  The Board therefore affords this opinion no probative value as the Veteran's claim for depression is predicated on the principles of secondary service connection, as opposed to direct service connection. 

Thus, based on the findings of the April 2012 VA examiner, the Board finds that service connection for depression is warranted on a secondary basis.  See again 38 C.F.R. § 3.310(a) and (b).  The appeal is granted.


ORDER

Service connection for depression is granted.  


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

Initially, it appears there are outstanding VA treatment records which must be associated with the claims file.  Specifically, the Veteran has received ongoing treatment pertaining to the residuals of his prostate cancer at VA facilities.  However, the most recent VA records date from January 2014.  As more recent VA records are likely relevant to the pending claim, they should be obtained and reviewed.  See 38 U.S.C. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Secondly, the Veteran's representative in the February 2018 Appellant's Brief, asserts that a new examination is warranted as the evidence of record is too old to accurately rate the Veteran's disability, and the findings of the April 2012 and July 2015 VA examinations are in contradiction.  Specifically, he asserts that the April 2012 VA examiner found evidence of voiding dysfunction, but the July 2015 VA examiner did not.  

As to the first point, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  In Palczewski, the Court noted that a factor to consider when a new examination was warranted was whether the submission of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, at 183.  This factor implicates the second argument which is that the findings of the two examinations are in contradiction; therefore, without reconciliation of these examinations the Board cannot make an informed decision.  Thus, remand is warranted to assess the current nature, extent and severity of the residuals of the Veteran's  prostate cancer and, specifically, have the examiner reconcile the findings of the April 2012 and July 2015 VA examinations. .  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.   Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) .

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records with the electronic claims folder

2.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the residuals of his prostate cancer.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an examination to determine the current severity of the residuals of his prostate cancer.  

The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and all findings reported in detail.  The examiner should discuss in detail all symptomatology and treatment related to the Veteran's residuals of prostate cancer, and is specifically asked to address the current severity of the Veteran's voiding dysfunction, if any.  The examiner is reminded that service connection for erectile dysfunction and a scar associated with the Veteran's 2007 radical prostatectomy is already in effect.

The examiner should specifically address the April 2012 VA examiner's finding of voiding and July 2015 VA examination of no voiding.  Explaining whether the Veteran's symptoms have resolved.

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4.  Then readjudicate the appeal.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


